PER CURIAM.
We do not think the sum allowed as salvage in this case, viz. $150 for each 86,000 scow, is at all unreasonable, irrespective of any calculation as to the proba bilily of one or more of them causing damage, while adrift, to other vessels. Therefore, in affirming the decree, we do not think it necessary to discuss the questions raised as to the propriety of taking that contingency into consideration in fixing the amount of salvage allowance. The decree of the district court is affirmed, with interest and costs.